USCA11 Case: 21-13876      Date Filed: 05/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13876
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LORI ANN CROFOOT,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:21-cr-00243-KKM-CPT-1
                   ____________________
USCA11 Case: 21-13876       Date Filed: 05/16/2022    Page: 2 of 2




2                     Opinion of the Court                21-13876


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
      Michelle R. Yard, appointed counsel for Lori Ann Crofoot

in this direct criminal appeal, has moved to withdraw from fur-

ther representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent re-

view of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent ex-

amination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Crofoot’s con-

viction and sentence are AFFIRMED.